Citation Nr: 0533407	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  98-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of flea 
bites.  

2.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches.

3.  Entitlement to service connection for a sleep disorder, 
including an undiagnosed illness manifested by sleep 
disturbances.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain.

5.  Entitlement to service connection for a disability 
claimed as "reaction to MEPS."

6.  Entitlement to service connection for an undiagnosed 
illness manifested by viral syndrome with light headedness.  

7.  Entitlement to service connection for plantar warts.  

8.  Entitlement to service connection for an undiagnosed 
illness manifested by stomach pain with nausea, vomiting, and 
diarrhea.  

9.  Entitlement to service connection for a right ankle 
disability.  

10.  Entitlement to service connection for a right knee 
disability.  

11.  Entitlement to service connection for a right thumb 
disability.   

12.  Entitlement to service connection for a left thumb 
disability.  

13.  Entitlement to service connection for a right index 
finger disability.  

14.  Entitlement to service connection for a right heel 
disability, including Achilles tendonitis.

15.  Entitlement to service connection for an eye disability, 
including corneal abrasions and glaucoma.

16.  Entitlement to service connection for high cholesterol.

17.  Entitlement to service connection for hearing loss.

18.  Entitlement to service connection for residuals of a 
liver biopsy.

19.  Entitlement to service connection for residuals of 
exposure to hazardous chemicals.  

20.  Entitlement to a rating in excess of 30 percent for 
hypertension with cardiomegaly.

21.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

The procedural history of this case requires some detailed 
explanation in order to clarify the issues currently in 
appellate status.  

In a June 1996 rating decision, the RO denied service 
connection for the following disabilities:  (1) an 
undiagnosed illness manifested by weight gain/loss, (2) 
residuals of flea bites; (3) an undiagnosed illness 
manifested by headaches; (4) an undiagnosed illness 
manifested by sleep disturbances; (5) an undiagnosed illness 
manifested by joint pain; (6) a disability claimed as 
"reaction to MEPS"; (7) plantar warts; (8) an undiagnosed 
illness manifested by stomach pain with nausea, vomiting, and 
diarrhea; (9) a right ankle disability; (10) an undiagnosed 
illness manifested by viral syndrome with light headedness; 
(11) a right knee disability; (12) a right thumb disability; 
(13) a left thumb disability; (14) a right index finger 
disability; (15) a right heel disability, including Achilles 
tendonitis; (16) an eye disability, including corneal 
abrasions and glaucoma; (17) hepatitis; (18) high 
cholesterol; (19) hearing loss; (20) residuals of a liver 
biopsy; and (21) exposure to hazardous chemicals.  

Also in the June 1996 rating decision, the RO granted service 
connection for several disabilities and assigned the 
following initial ratings:  (22) tinnitus, rated as 10 
percent disabling; (23) right shoulder degenerative joint 
disease, rated as 10 percent disabling; (24) athlete's foot, 
rated as zero percent disabling; (25) a scar of the right 
wrist, rated as zero percent disabling; and (26) 
hypertension, rated as zero percent disabling.  

In February 1997, the veteran submitted a Notice of 
Disagreement in which he indicated that he disagreed with 
"all of the VA's findings."  He argued that service 
connection was warranted for all of his claimed disabilities 
and that higher ratings should be assigned for all of his 
service connected disabilities.  

In October 1998, the RO issued a Statement of the Case 
addressing all the increased rating issues, i.e. issues (22) 
to (25).  Inexplicably, however, only some of the service 
connection issues were addressed, namely issues (1) to (6), 
and issue (10).  Because a Statement of the Case was not 
issued addressing issues (7) - (9), and (11) - (21), the 
Board does not have jurisdiction over these matters.  Indeed, 
the United States Court of Appeals of Veterans Claims (Court) 
had held that in cases such as this, a remand is required so 
that the RO can issue an appropriate Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

In December 1998, the veteran submitted a VA Form 9, on which 
he indicated that he only wished to continue his appeal with 
respect to those disabilities for which service connection 
had been denied.  He indicated that he "took no issue" with 
the remaining issues.  Thus, the Board finds that the veteran 
perfected an appeal with issues (1) to (6), and issue (10) 
only.  He did not perfect an appeal with respect to the 
increased rating issues.  See 38 U.S.C.A. § 7105(a) (West 
2002) (providing that an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished).  

Before the matter was certified to the Board, in a June 2001 
rating decision, the RO granted service connection for 
hepatitis and assigned an initial zero percent rating.  The 
Board finds that the grant of service connection for a 
hepatitis constitutes a full award of the benefit sought on 
appeal with respect to that issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As the veteran did not 
perfect an appeal with the down-stream elements of 
compensation level or effective date, however, those issues 
are not in appellate status.  Id.  

It is noted that in an August 2004 VA Form 646, Statement of 
Accredited Representative in Appealed Case, the veteran's 
representative listed the issues on appeal as including 
entitlement to service connection for allergic rhinitis and 
bone spurs in the right elbow.  A review of the record, 
however, indicates that in an October 1998 rating decision, 
the RO granted service connection for allergic rhinitis and 
assigned an initial 10 percent rating.  In addition, the RO 
denied service connection for a bone spur of the right elbow.  
Although the veteran was duly notified of this decision in an 
October 1998 letter, he did not appeal.  Thus, the Board 
finds that the August 2004 VA Form 646 does not constitute an 
appeal of those matters and such issues are not currently in 
appellate status.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.101 (2005) (defining Board's jurisdiction).

In an August 2005 rating decision, the RO, inter alia, denied 
a rating in excess of 30 percent for hypertension with 
cardiomegaly and a rating in excess of 10 percent for 
degenerative joint disease of the right shoulder.  At the 
veteran's October 2005 Board hearing, the veteran testified 
with respect to these issues.  The Board therefore construes 
such hearing testimony as a Notice of Disagreement with the 
August 2005 rating decision.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (holding that a statement made during a 
personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).  Because the RO has not yet 
had the opportunity to issue a Statement of the Case 
addressing these issues, a remand for this action is now 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

At his October 2005 Board hearing, the veteran indicated that 
he wished to withdraw his appeal with the issue of service 
connection for an undiagnosed illness manifested by weight 
gain/loss.  Accordingly, the Board finds that such issue is 
no longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2005).

Finally, the Board notes that at the October 2005 hearing, 
the veteran also provided testimony with respect to issues of 
entitlement to compensable ratings for a scar of the right 
wrist and athlete's foot.  As set forth above, these issues 
are not in appellate status.  However, the Board finds that 
the veteran's hearing testimony constitutes an informal 
claim.  Thus, these matters are referred to the RO for 
initial adjudication.  

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

There are numerous matters which require the attention of the 
RO, prior to the Board's consideration of the veteran's 
appeal.

First, for the reasons delineated above in the Introduction 
portion of this remand, a Statement of the Case is required 
with respect to numerous issues.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

In addition, during the longstanding pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Among other things, the VCAA eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist 
claimants.  The VCAA is applicable to the veteran's claims.  
Nonetheless, despite the fact that nearly all of the 
veteran's claims were previously denied as not well grounded, 
the RO has made no effort to reconsider the veteran's claims 
since the VCAA's enactment.  

In fact, a review of the record indicates that the RO has not 
issued a Statement of the Case or Supplemental Statement of 
the Case in this appeal since October 1998.  Numerous pieces 
of pertinent evidence has been added to the record since this 
time, including VA, private, and post-service military 
records, dated from May 1998 to October 2005.  This evidence 
includes a VA Persian Gulf Registry examination, medical 
evidence regarding the veteran's sleep disorder, and VA 
medical examination reports.  None of this evidence, however, 
has been considered by the RO in connection with the 
veteran's appeal.  Thus, a remand is necessary.  38 C.F.R. § 
20.1304 (2005).

It is also noted that under the VCAA, VA has a duty to assist 
claimants in obtaining the evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2005).  A review of the record indicates that the 
RO has conducted little or no evidentiary development in 
connection with this appeal.  For example, the veteran has 
indicated that he has been treated at VA Medical Centers 
(VAMCs) in Augusta and Dublin, Georgia.  Nonetheless, the RO 
made no effort to obtain these records.  In addition, the RO 
failed to obtain necessary VA medical opinions in connection 
with the veteran's appeal.  For these reasons, a remand is 
necessary.  Id.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  After ensuring that all notification 
and development action required by the 
VCAA and its implementing regulations is 
completed, and after readjudicating the 
claims in light of the enactment of the 
VCAA, the RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the following 
issues:  (1) Entitlement to service 
connection for plantar warts; (2) 
Entitlement to service connection for an 
undiagnosed illness manifested by stomach 
pain with nausea, vomiting, and diarrhea; 
(3) Entitlement to service connection for 
a right ankle disability; (4) Entitlement 
to service connection for a right knee 
disability; (5) Entitlement to service 
connection for a right thumb disability; 
(6) Entitlement to service connection for 
a left thumb disability; (7) Entitlement 
to service connection for a right index 
finger disability; (8) Entitlement to 
service connection for a right heel 
disability, including Achilles 
tendonitis; (9) Entitlement to service 
connection for an eye disability, 
including corneal abrasions and glaucoma; 
(10) Entitlement to service connection 
for high cholesterol; (11) Entitlement to 
service connection for hearing loss; (12) 
Entitlement to service connection for 
residuals of a liver biopsy; (13) 
Entitlement to service connection for 
residuals of exposure to hazardous 
chemicals; (14) Entitlement to a rating 
in excess of 30 percent for hypertension 
with cardiomegaly; (15) Entitlement to a 
rating in excess of 10 percent for 
degenerative joint disease of the right 
shoulder.  

The Statement of the Case should include 
all relevant law and regulations 
pertaining to the claims.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal as 
to the issues addressed in the Statement 
of the Case.  38 C.F.R. § 20.302(b) 
(2005).  These issues should then be 
returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The RO should contact the Dublin and 
Augusta VAMCs and request all clinical 
records pertaining to the veteran for the 
period from August 1995 to the present.  

3.  After the above records have been 
secured and associated with the record, 
the RO should schedule the veteran for a 
VA medical examination to determine the 
nature and etiology of his claimed 
headaches, joint pains, light headedness, 
and sleep disturbances.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
requested to delineate the veteran's 
claimed symptoms, and comment whether 
there is any objective evidence that the 
veteran suffers from such symptoms.  If 
so, the examiner should opine whether it 
is at least as likely as not that such 
symptoms are attributable to a known 
clinical diagnosis or whether such 
symptoms are due to an undiagnosed 
illness.  If the claimed symptoms are 
attributable to a known clinical 
diagnosis, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the diagnosed disorder 
is causally related to the veteran's 
active service or any service-connected 
disability.  

4.  After the above development is 
completed, the RO should then 
readjudicate the claims in light of the 
enactment of the VCAA.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided an appropriate Supplemental 
Statement of the Case and an opportunity 
to respond. 

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


